Citation Nr: 0720822	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left ankle chip fracture with degenerative joint disease 
(DJD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that continued a 10 percent evaluation for service 
connected left ankle chip fracture with DJD.  

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

In June 2004, the veteran submitted a claim for entitlement 
to service connection for a bone spur on his left heel as 
secondary to his service-connected left ankle disability.  
This claim is referred to the agency of original jurisdiction 
for appropriate development.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not show residuals of left ankle chip fracture with DJD 
manifested by more than moderate limitation of motion of the 
left ankle.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of left ankle chip fracture with DJD are not 
met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.130, Diagnostic Codes (DCs) 5271-5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and a rating 
decision in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in October 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Although the veteran's VA outpatient treatment 
records of a refracture of his left ankle in 2000 are not in 
the claims file, he was afforded a VA examination in February 
2004 on which findings the RO assigned a 10 percent 
evaluation in a May 2004 rating decision.  Since then, the 
veteran has been afforded two VA examinations and the 
findings are contained in the claims file.  Thus a remand to 
secure earlier VA treatment records is not necessary.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II. Increased rating for residuals of left ankle chip 
fracture with DJD

In May 2005 the veteran clarified that his claim was for an 
increased rating for a left ankle chip fracture with DJD.  He 
contends that his service-connected left ankle disability is 
worse than the current rating reflects.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In a rating decision in January 1967, the RO granted 
entitlement to service connection for a left ankle chip 
fracture and assigned a zero percent (noncompensable) 
evaluation.  Service medical records show that the veteran 
injured an ankle in service which he maintained was the left 
ankle.  Based on the findings of a February 2004 VA 
examination which showed mild DJD of the medial malleolar, 
range of motion within normal limits, and pain, in a May 2004 
rating decision, the RO increased the evaluation to 10 
percent effective in December 2003.  

At a VA examination in August 2004 the veteran complained of 
constant achy pain which increased with standing and walking.  
The examiner noted that with consideration of the holding by 
the United States Court of Veterans Appeals in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), fatigue resulted in decreased 
range of motion of 20 percent, and pain and flare-ups 
resulted in decreased range of motion of 20 percent.  The 
veteran used a single point cane for long distances and 
intermittently used a left ankle brace.  On examination of 
his left ankle, there was tenderness of lateral malleoli and 
the calcaneus.  Otherwise, there was no edema.  There was no 
deformity.  He had normal color and temperature and 2+ 
peripheral pulses.  His gait was antalgic with decreased 
weightbearing on the left lower extremity.  Range of motion 
was within normal limits.  Dorsiflexion was 20/20, and 
plantar flexion 50/50.  An x-ray revealed a small calcaneal 
spur.  The assessment was service-connected left ankle chip 
fracture.  

At a VA examination in July 2005 the veteran complained of 
constant left ankle pain.  He reported slight swelling and 
some mild weakness but no redness, heat, joint instability, 
or stiffness.  His left ankle pain was increased by walking, 
standing, taking stairs, and when he gained body weight.  He 
took medication for pain and used a left ankle brace 
intermittently.  He used a single point cane about 50 percent 
of the time.  On examination, the left ankle had tenderness 
in the medial and lateral malleoli and the calcaneus.  His 
Achilles tendon, dorsum of the foot, longitudinal arch, and 
metatarsal heads were nontender.  The left ankle was 
ligamentously stable.  There were no signs of synovitis, 
swelling, or deformity.  Passive and active range of motion 
of the left ankle revealed dorsiflexion of 20/20 and plantar 
flexion of 50/50, without pain.  Following repetitive motion, 
there was no further decrease in the range of motion of the 
left ankle for any reason.  The assessment was degenerative 
arthritis and chip fracture of the left ankle.  On comparison 
of a July 2005 x-ray with a November 2003 x-ray, the examiner 
noted a small ossific body at the tip of the medial malleolus 
that appeared unchanged since the previous examination.  The 
examiner commented that this could represent an old avulsion 
fracture versus an ununited ossification center.  The lateral 
malleolus appeared intact.  The ankle mortise was normal.  
There was a small plantar heel spur.  The surrounding soft 
tissue appeared normal.  There was no evidence of acute 
fracture.  

The veteran testified in February 2006 as to the symptoms and 
manifestations of his service-connected left ankle and the 
impact on his daily activities.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for an increased evaluation for his service-connected 
left ankle disability.  

The regulations provide that, for the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2006).  Degenerative 
arthritis established by X-ray findings may be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes involved under 38 C.F.R. 4.71a, DC 5003 
(2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

For limited motion of the ankle, a 10 percent rating is 
warranted if limitation is moderate, and a 20 percent rating 
is warranted if limitation is marked.  38 C.F.R. § 4.71a, DC 
5271.  Unfortunately, words such as "moderate" and "marked" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining normal 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).

The evidence of record does not show limitation of motion of 
the left ankle or clinical findings that more nearly 
approximate a 20 percent evaluation under Diagnostic Code 
5003-5271.  The veteran currently has a 10 percent rating for 
a major joint with limitation of motion of the joint 
confirmed by satisfactory evidence of pain, fatigue, and 
weakness.  A rating greater than 10 percent rating would 
require marked limitation of motion, which is not shown.  38 
C.F.R. § 4.71a, DC 5271.

At the VA examinations in August 2004 and July 2005, the 
range of motion of the left ankle was within normal limits.  
The August 2004 examination report includes a medical opinion 
that fatigue, pain, and flare-ups resulted in decreased 
motion of 20 percent.  This would result in a loss of 4 
degrees of dorsiflexion or 16/20 degrees and loss of 10 
degrees of plantar flexion or 40/50 degrees.  This limitation 
of motion resulting from fatigue, pain, and flare-ups does 
not approximate marked limitation of motion such that a 20 
percent evaluation is warranted.  Moreover, the July 2005 
examiner opined that following repetitive motion there was no 
further decrease in the range of motion of the left ankle for 
any reason.  Accordingly, an increased rating pursuant to §§ 
4.40, 4.59, or under the holding in DeLuca is not for 
application herein, as any functional loss experienced by the 
veteran is encompassed by the current 10 percent rating 
assigned under Diagnostic Codes 5003-5271.  See 38 C.F.R. 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There is no medical evidence of record that demonstrates 
symptomatology associated with ankylosis of the ankle (DCs 
5270, 5272), malunion of the os calcis or astragalus (DC 
5273), or astragalectomy (DC 5274).  Therefore an evaluation 
of the veteran's left ankle disability under these codes is 
not for application.

The veteran's primary complaint regarding his left ankle is 
pain on use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In short, the 
Board finds that the degree of pain described by the veteran 
is sufficiently contemplated by the currently assigned 10 
percent rating under Diagnostic Codes 5003-5271.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his left ankle impairment.  There is no contention 
or indication that it necessitates frequent hospitalization, 
or that the manifestations associated with this disability 
are unusual or exceptional.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); see Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Based upon a full review of the record, the Board finds that 
the 10 percent evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
The Board finds that the evidence preponderates against the 
claim for a rating in excess of 10 percent for the veteran's 
service-connected residuals of left ankle chip fracture with 
DJD.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle chip fracture with DJD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


